PER CURIAM.
This cause is before us for review of the judgment entered by the Board of Governors of The Florida Bar on October 24, 1969, which judgment reads in part as follows :
“After notice and hearing, the referee found that while representing one Margaret June Horner, the respondent received from said client the sum of $1,-600.00 in attorney fees and $680.00 in trust funds. The respondent has failed to account for these funds. In addition to these sums, the accused lawyer has taken personal property, to wit, certain stainless steel tanks belonging to his client and converted them to his own use. After liquidating the tanks, he has not accounted for the proceeds of the sale.
“The referee further found that the respondent represented one John Huber and misappropriated $5,000.00 of the trust funds of said client. Mr. Huber was unable to obtain restitution until he retained other counsel. Restitution was made before the day of final hearing.
“It was further found that the respondent received $50,000.00 in trust from his client, Robert M. Adams. The respondent misappropriated $25,000.00 of this amount and has failed to restore or account for said funds.
“It was further found that the respondent, in connection with his representation of Lena T. Dalpay, received some $60,000.00 in trust for said client. The respondent misappropriated said funds and in spite of numerous requests has failed to render a complete accounting and settlement. He has made restitution of $15,000.00 of said amount, but the balance of $45,871.93 remains outstanding and unaccounted for.
“The referee observed that in spite of numerous notices and opportunities to the respondent to appear and explain his conduct, he was not present at the final hearing. The referee found the respondent guilty as aforesaid and recommended that he be disbarred. The Board of Governors concurs. It is therefore,
“ORDERED and ADJUDGED that Lewis J. Payton be disbarred from the practice of law and that he pay the costs in this proceeding in the amount of $453.-95.”
No request for hearing before us has been submitted by respondent.
The record and judgment of the Board of Governors of The Florida Bar have been examined by this Court. It is ordered that the judgment of said Board that respondent Lewis J. Payton is guilty as charged and that he be disbarred from the practice of *338law in Florida and pay the costs of these proceedings in the amount of $453.95, be and the same is approved and adopted as the judgment of this Court. Execution is hereby directed to issue for the costs against respondent.
. . j It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, CARLTON and BOYD, JJ-, concur.